                  Case 19-12220-KBO      Doc 150      Filed 12/15/19     Page 1 of 2

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


  In re:
                   Yueting Jia                        Chapter 11

                   Debtor.                            Case No. 19-12220 (KBO)




              NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL

           PLEASE TAKE NOTICE that The Rosner Group LLC hereby withdraws as Delaware

Counsel to the following parties (the “Parties”) in the above-captioned case:

           1. Jiangyin Hailan Investment Holding Co., Ltd.

           2. China Minsheng Trust Co., Ltd.

           3. Shanghai Leyu Chuangye Investment Management Center LP

           PLEASE TAKE FURTHER NOTICE that Matthew P. Austria of the law firm of Austria

Legal, LLC, hereby substitutes his appearance as Delaware Counsel to the Parties in the above-

captioned case.

       PLEASE TAKE FURTHER NOTICE that Vincent J. Roldan of Ballon Stoll Bader &

Nadler PC and Wenjie Sun of Grandall & Partners Consulting LLC shall continue as co-counsel

to the Parties.

           PLEASE TAKE FURTHER NOTICE that the undersigned substituting counsel hereby

requests service of any and all notices given or required to be given in the above-captioned case,

and all papers served or required to be served in the case, at the address of substituting counsel set

forth below.




                                                         1
            Case 19-12220-KBO     Doc 150       Filed 12/15/19   Page 2 of 2



Dated: December 15, 2019

                                                   Respectfully submitted,




/s/ Zhao Liu                                      /s/ Matthew P. Austria
Frederick B, Rosner (No. 3995)                    Matthew P. Austria (No. 4827)
Zhao (Ruby) Liu (No. 5436)                        AUSTRIA LEGAL, LLC
THE ROSNER LAW GROUP LLC                          1007 N. Orange Street, 4th Floor
824 N. Market Street, Suite 810                   Wilmington, DE 19801
Wilmington, DE 19801                              Telephone: (302) 521-5197
Telephone: (302) 777-1111                         Facsimile: (302) 425-0232
E-mail: rosner@teamrosner.com                     E-mail: maustria@austriallc.com
        liu@teamrosner.com
                                                  Substituting Counsel to
                                                  Jiangyin Hailan Investment Holding Co., Ltd.;
Withdrawing Counsel to                            China Minsheng Trust Co., Ltd.; and
Jiangyin Hailan Investment Holding Co., Ltd.;     Shanghai Leyu Chuangye Investment
China Minsheng Trust Co., Ltd.; and               Management Center LP
Shanghai Leyu Chuangye Investment Management
Center LP




                                                  2
